OPPlCE   OF THE ATTORNEY   GENECUL   STATE   OF TEXilS

   JOHN     CORNYN




                                                  June 3,1999



The Honorable J. Russell Ash                          Opinion No. JC-0065
Reagan County Attorney
P.O. Box 924                                          Re:     Whether a county commissioners     court may
Big Lake, Texas 76932                                 choose to omit the funds described in section
                                                      61.003(a)(l) and (2) of the Government Code from
                                                      the list of programs to which a juror may donate jury-
                                                      service reimbursement    (RQ- 12 13)


Dear Mr. Ash

         Section 61.003 of the Government Code requires a clerk to furnish each prospective juror
reporting for jury service a form that permits the juror to donate the juror’s reimbursement for jury
service to certain funds or programs.       You ask whether the form must list all of the funds or
programs listed in section 61.003(a), or only those entities the commissioners court has approved.
More specifically, you ask whether the commissioners may choose to omit the funds described in
subsections (a)( 1) and (2) from the list of funds or programs to which a juror may donate his or her
reimbursement.     See Letter from Honorable J. Russell Ash, Reagan County Attorney, to Sarah
Shirley, Office of the Attorney General (Sept. 22, 1998) (on tile with Opinion Committee).        We
conclude the form must list the funds described in subsections (a)(l) and (2), as well as any
programs the commissioners        court has approved.       “We assume but do not decide that a
commissioners court is authorized to approve juror reimbursement donation programs.” Tex. Att’y
Gen. LO-97-029, at 1 n.2; see Canales v. Laughlin, 214 S.W.2d 451 (Tex. 1948) (stating that
counties have only authority granted by constitution and statutes).

          The plain language of section 61.003(a) is at the heart of your question:

                      Eachprospectivejuror   reporting for jury service shall be provided
                  a form letter that when signed by the prospective juror directs the
                  county treasurer      to donate all of the prospective           juror’s
                  reimbursement for jury service to:

                      (1) the compensation to victims of crime fund under Subchapter
                  B, Chapter 56, Code of Criminal Procedure;
The Honorable    J. Russell Ash - Page 2               (X-0065)




                    (2) the child welfare service fund under Chapter 264, Family
                 Code;’

                     (3) any program selected by the commissioners        court that is
                 operated by a public or private nonprofit organization and that
                 provides shelter and services to victims of family violence; or

                     (4) any other program approved by the commissioners               court of
                 the county.

TEX. GOV’T CODE ANN. 5 61.003(a) (Vernon 1998) (footnote added; footnote omitted)

        You suggest that the word “or” after the semicolon in subsection (a)(3) gives the county
commissioners court the authority to prescribe the funds that are listed on the form letter. Under this
view, the commissioners court could list any local program it desires (under subsection (a)(4)), but
would not be required to list the two state funds described in subsections (a)(l) and (a)(2).

         We disagree. In our opinion, the word “or” in subsection (a)(3) provides thejuror with the
authority to choose which of the listed funds or programs should receive the juror’s reimbursement,
but it does not give the commissioners court discretion to delete the funds described in subsections
(a)(l) and (a)(2) from the form altogether. Subsections (3) and (4) simply authorize the county
commissioners court to list additional programs.




          ‘The Seventy-sixth Legislature has enacted, and the Governor has signed into law, Senate Bill 136, which,
 among other amendments to section 61.003 ofthe Government Code, amends subsection (a)(2) to read as follows: “the
 child welfare board of the county appointed under Section 264.005, Family Code.” See Act of Apr. 23,1999,76th Leg.,
 RX, S.B. 136, 5 1 (to be codified at TEX.GOV’TCODEANN5 61,003(a)(2)). The amendments to section 61.003
 become effective September 1, 1999. See id. 5 2.
The Honorable J. Russell Ash - Page 3          (X-0065)




                                      SUMMARY

                      A county commissioners court may not choose to omit either
               of the funds described in section 61.003(a)(l) or (a)(2) of the
               Government Code from the list of funds or programs to which a juror
               may donate jury-service reimbursement.




                                            Attorney General of Texas

ANDY TAYLOR
First Assistant Attorney General

CLARK KENT ERVTN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Prepared by Kymberly K. Oltrogge
Assistant Attorney General